147 Ga. App. 865 (1978)
250 S.E.2d 552
CONCEPT-NATIONAL, INC.
v.
DIMATTINA SUPPLY COMPANY, INC.
56494.
Court of Appeals of Georgia.
Argued September 13, 1978.
Decided October 23, 1978.
Rehearing Denied November 2, 1978.
Glenville Haldi, for appellant.
Macey & Zusmann, Dennis M. Hall, Gary Backman, H. William Cohen, for appellee.
SMITH, Judge.
Appellant contends the trial court erroneously granted summary judgment against it. We disagree and affirm.
Appellee moved for summary judgment on its complaint on open account. Attached to appellee's complaint were its accounts indicating appellee sold and *866 delivered two anchors to appellant for $3,475. Appellant answered the complaint with a general denial of the alleged debt. Introduced in support of appellee's motion was an affidavit by its president, who therein swore that appellant had ordered certain merchandise from appellee, that appellee had properly delivered the merchandise to appellant, that the price for the merchandise was $3,475, and that appellant had refused to comply with appellee's demand for payment. Appellant's president, by counter-affidavit, stated only that appellee's accounts were incorrect and did not reflect "monies had and received by the Plaintiff from the Defendant."
Appellee made a prima facie showing of entitlement to judgment, and it then became incumbent upon appellant to come forward with "specific facts showing that there is a genuine issue for trial." (Emphasis supplied.) CPA § 56 (e). The vague, unsupported statement made by appellant's president did not suffice to create a genuine issue, and the trial court properly granted summary judgment to appellee. Young v. Climatrol Southeast Distributing Corp., 141 Ga. App. 235 (233 SE2d 54) (1977); Hathcock v. Nat. Bank of Ga., 147 Ga. App. 134 (1978).
Judgment affirmed. Deen, P. J., and Banke, J., concur.